DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 20 May 2022, with respect to claims 1-5, 8-11, 13 and 15-28 rejected under 35 USC§112(b) and Statutory Double-Patenting have been fully considered and are persuasive.  The rejection of claims  1-5, 8-11, 13 and 15-28 under 35 USC§112(b) and Statutory Double-Patenting have been withdrawn. 
Applicant’s arguments, see page 6, filed 20 May 2022, with respect to claims 1-5, 7-11, 13, 15-16, 18-23, 29 and claims 1-29 rejected under 35 USC§102 and 35 USC§103 respectfully, have been fully considered and are not persuasive.  The rejection of has been maintained. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 9-11, 16-18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by JP 2012-020984 (hereafter JP’984) or FR 2917609 (hereafter FR’609).
Note: Claim 1 is directed to diesters "exhibiting improved hydrolytic stability".
This statement has to be interpreted as a property which is provided by the chemical structural features indicated in the second part of the claim. Thus, it is considered that the scope of this claim encompasses all the 1-methylheptyl esters of any dicarboxylic acid. 
Claim 1 is directed to a diester exhibiting improved hydrolytic stability that is an esterification product of a 1-methylheptyl alcohol and a dicarboxylic acid; claims 2-5, 9-11 and 16 are dependent claims of the respective preceding claim, and further define the structural features of the diester compounds; and claims 17-18 are directed to a diester having specific structure.
Claim(s) 19, 25, and 29 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by JP 2012-020984 (hereafter JP’984).
Claim 19 is directed to a personal care composition comprising the diester of claim 1; claim 25 is directed to a method of preparing a personal care composition comprising combining the diester of claim 1 and at least one component of a personal care composition; and claim 29 is directed to a method of altering the tactile impression and/or skin feel provided to a user by a personal care composition. 
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-020984 (hereafter JP’984).
Applicant argues the claims as amended, “composition consisting essentially of a” and “and wherein the composition exhibits improved hydrolytic stability in a personal product” renders the claim unanticipated over the prior art. Additionally, the references do not enable or teach the synthesis of natural ester because the dicarboxylic acids are not derived from a plant source.  
In the specification on page 8, section [0041], direction is given regarding the esterification process wherein the resulting diester is processed to purify the diester.  The affidavit on page 3 paragraph 11, argues the method of preparation as a means of obtaining a “composition consisting essentially of the diester.” 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., synthesis of the diesters) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The affidavit filed 20 May clearly supports arguments directed to the process of preparing the diester.  Unfortunately, the arguments do not overcome the rejections of record because the features of applicant’s invention upon which applicant relies (i.e., synthesis of the diesters) are not recited in the rejected claims. The esterification process of a dicarboxylic acid and 1-methylheptyl alcohol producing the diester used in the composition are not taken into consideration for determining novelty because it is considered product-by-process. Product-by-process are not limited to the manipulations of the recited steps, only the structure implied by the steps. 
The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH D CARR whose telephone number is (571)272-0637.  The examiner can normally be reached on Monday-Friday (10:30 am -7:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetteroff can be reached on 572-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBORAH D. CARR/
Primary Examiner
Art Unit 1622



/DEBORAH D CARR/Primary Examiner, Art Unit 1622